 
 
 

' DUNNINGTON

ps i BARTHOLOW & MILLER LLP
ATTORNEYS AT LAW

 

October 24, 2019

 

 

VIA ECF ‘SO ORDERED:

Judge George Daniels Y &

United States District Court thhigg. Dona
Southern District of New York ‘Gegreedsl Daniels, US.D.J.
Daniel Patrick Moynihan Courthouse ~ .

500 Pearl Street Room 11A Dated: : OE 2 S19
New York, NY 10007 tres

Re: Joint Stock Company “Channel One Russia Worldwide” et al. v. Infomir LLC
et al. (16-cv-1318)

Request for Extension of Time to file Objections to Opinion & Order Dated
September 26, 2019

Dear Judge Daniels,

We represent Plaintiff Broadcasters (“Broadcasters’’) in this action. We write pursuant to
Section II(C) of Your Honor’s Individual Rules and Practices and Fed. R. Civ. P. 72(b)(2) to
request an eight day extension of time for Broadcasters to file objections to the Opinion and Order
of Magistrate Judge Barbara C. Moses dated September 26, 2019 (ECF 779).

i. The original date to file objections was October 10, 2019 and the adjourned dated
would be November 1, 2019;

il. This is the second request for an extension.

ill. Counsel for Infomir LLC consents to this request.

The relevant order involves many complex issues and counsel has been working diligently
to complete objections. Broadcasters respectfully request an eight day extension.

Respectfully submitted,

s/Samuel A. Blaustein
